DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 9 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (Pub. No.: US 2020/0380240).
Consider claim 1, Liu discloses a structure for collecting light field information (paragraph [0080], fingerprint identification module uses light returned from a top surface of a display component of the electronic device), comprising: 
a base substrate (Fig. 4, substrate 231); 
a plurality of sensor chips located on the base substrate (paragraph [0127], Fig. 4, fingerprint sensor chip 233 is disposed in the first groove 2311 and electrically connected to the substrate 231 and paragraph [0129], fingerprint sensor chip 233 may include a plurality of chips), wherein each of the plurality of sensor chips comprises a plurality of sensing units arranged in an array (paragraph [0129], Fig. 4, fingerprint sensor chip 233 may have an optical sensing array 2331 including a plurality of optical sensing units); and 
a plurality of micro-imaging structures located above a side, facing away from the base substrate, of the plurality of sensor chips (paragraph [0104], plurality of micro lenses, which may be provided above the sensing array of the sensor chip); 
wherein each of the plurality of micro-imaging structures corresponds to a respective one of the sensor chips (paragraph [0104], each micro lens may correspond to one of the sensing units in the sensing array); 
an orthographic projection of the respective one sensor chip on the base substrate has an overlapping region with an orthographic projection of the each micro-imaging structure on the base substrate (paragraph [0104], a micro hole is provided between a corresponding micro lens and a corresponding sensing unit), and 
the respective one sensor chip is configured to receive light field information passing through the each micro-imaging structure (paragraph [0104], light is converged to an interior of the micro hole through the micro lens and transmitted to a sensing unit corresponding to the micro lens via the micro hole to perform optical fingerprint imaging).
Consider claim 2, Liu discloses wherein: the micro-imaging structures are micro-lens structures (paragraph [0104], plurality of micro lenses).
Consider claim 3, Liu discloses wherein: the micro-lens structures are a thin film with micro-lens (Note that micro-lens manufactured as thin film is well known in the art).
Consider claim 7, Liu discloses a display device, comprising: 
the structure for collecting light field information of claim 1, a control processing circuit (paragraph [0191], computer device), and a display panel (paragraph [0080], display screen), wherein the control processing circuit is electrically connected to the structure for collecting light field information and the display panel, and the control processing circuit is configured to acquire the light field information according to a user instruction, process the light field information, and provide the processed light field information to the display panel (paragraph [0080], fingerprint identification module uses light returned from a top surface of a display component of the electronic device); and 
wherein the light field information is collected by sensing units in an area indicated by the user instruction of the structure for collecting light field information (paragraph [0104], light is converged to an interior of the micro hole through the micro lens and transmitted to a sensing unit corresponding to the micro lens via the micro hole to perform optical fingerprint imaging).
Consider claim 9, Liu discloses a dynamic memory circuit (paragraph [0191], memory), wherein the dynamic memory circuit is connected between the plurality of sensing units and the control processing circuit, and the dynamic memory circuit is configured to store the light field information collected by the structure for collecting light field information to be acquired by the control processing circuit (paragraph [0104], light is converged to an interior of the micro hole through the micro lens and transmitted to a sensing unit corresponding to the micro lens via the micro hole to perform optical fingerprint imaging).
Consider claim 13, Liu discloses a control method of the display device of claim 7, comprising: acquiring, by the structure for collecting light field information, light field information of an environment where the structure for collecting light field information is located; acquiring, by the control processing circuit, light field information collected by the sensing 25 units within an area indicated by the user instruction of the structure for collecting light field information, processing the light field information, and providing the processed light field information to the display panel; and acquiring, by the display panel, the processed light field information, and performing display according to the processed light field information (paragraph [0112].

Allowable Subject Matter
Claims 4-6, 8, 10-12, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art of record fails to disclose support structures located on the base substrate.
Regarding claim 5, the prior art of record fails to disclose micro-lens structures arranged in a stacked manner.
Regarding claim 6, the prior art of record fails to disclose wherein the density of sensor chips within the central area is greater than the density of sensor chips within the edge area.
Regarding claims 8 and 14, the prior art of record fails to disclose a sub-circuit for dynamic partition selective control, a sub-circuit for row read-out, and a sub-circuit for column read-out.
Regarding claim 10, the prior art of record fails to disclose wherein: the dynamic memory circuit and the sensing units are arranged in different layers.
Regarding claim 11, the prior art of record fails to disclose a collection area for light field information and a peripheral area surrounding the collection area.
Regarding claim 12, the prior art of record fails to disclose a light incident surface of the structure for collecting light field information is disposed 20 away from a light emergent surface of the display panel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD JOHNSON whose telephone number is (571)270-7685. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERALD JOHNSON/
Primary Examiner, Art Unit 2627